Citation Nr: 1200939	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-27 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a higher initial rating for a lumbar spine disability, rated as noncompensably disabling prior to February 15, 2008 and 10 percent disabling  thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from February 1986 to August 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake, Utah, which, in pertinent part, granted service connection for a lumbar spine disability and assigned an initial noncompensable evaluation effective September 1, 2006.  Jurisdiction over the claims file is currently held by the RO in Phoenix, Arizona.

In November 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Veteran's appeal was previously before the Board in February 2010 and June 2011 when the Board remanded it for additional development.  The case has now returned to the Board for further appellate action.

In a June 2009 rating decision, the Veteran was awarded an increased 10 percent evaluation for his lumbar spine disability effective October 10, 2008.  Several months later, in October 2009, another rating decision was issued granting an earlier effective date of February 15, 2008 for the award of a 10 percent evaluation.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased evaluation for the service-connected lumbar spine disability remains before the Board.

Subsequent to the issuance of the August 2011 supplemental statement of the case (SSOC), additional documentation consisting of a statement from the Veteran in October 2011 was added to the claims folder without a waiver of consideration by the agency of original jurisdiction (AOJ).  To the extent that this evidence consists of a lay statement from the Veteran, it is essentially argument rather than new evidence subject to 38 C.F.R. § 20.1304(c) (2011).  Accordingly, a remand of the claims for initial AOJ consideration is not required, and the Board will consider the claim.  Id.


FINDINGS OF FACT

1.  For the period prior to February 15, 2008, the Veteran's lumbar spine disability manifested pain, degenerative changes, muscle spasm, and noncompensable limitation of motion; forward flexion was greater than 60 degrees and the combined range of motion of the thoracolumbar spine was greater than 235 degrees.

2.  For the period beginning February 15, 2008, the Veteran's lumbar spine disability manifested pain and forward flexion to 75 degrees with a combined range of motion to 195 degrees.

3.  At no time during the claims period has the Veteran's lumbar spine disability manifested incapacitating episodes requiring bed rest prescribed by a physician or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

4.  For the period beginning November 30, 2009, the Veteran has manifested neurological impairment of the right lower extremity that more nearly approximates mild than moderate.

5.  For the period beginning November 30, 2009, the Veteran has manifested neurological impairment of the left lower extremity that more nearly approximates mild than moderate.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but not higher, for the service-connected lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-5243 (2011).
2.  The criteria for a separate rating of 10 percent, but not higher, for neurological impairment of the right lower extremity have been met from November 30, 2009.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8520.

3.  The criteria for a separate rating of 10 percent, but not higher, for neurological impairment of the left lower extremity have been met from November 30, 2009.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for lumbosacral degeneration with T11 compression deformity was granted in the October 2006 rating decision on appeal.  An initial noncompensable evaluation was assigned effective September 1, 2006.  In June 2009, the disability was recharacterized to include degenerative facet sclerosis at L4-L5, transitional vertebrae L5, and mild degenerative joint disease of the upper lumbar spine.  An increased 10 percent evaluation was assigned effective October 10, 2008.  In October 2009, another rating decision changed the effective date for the 10 percent evaluation to February 15, 2008.  Therefore, the Veteran's service-connected lumbar spine disorder is currently rated as noncompensably disabling prior to February 15, 2008 and 10 percent disabling thereafter.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.

The Veteran's disability is rated under Diagnostic Code 5242 for degenerative arthritis of the spine and the general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242 (2011).  Intervertebral disc syndrome will be evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  An April 2011 MRI confirmed the existence of disc involvement in the Veteran's lumbar spine and consideration of the diagnostic codes pertaining to intervertebral disc syndrome is appropriate in this case.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.    

The evidence does not establish, and the Veteran does not allege, that he has experienced incapacitating episodes requiring bedrest prescribed by a physician.  The Veteran consistently denied having such episodes during VA examinations conducted throughout the claims period, and none of his VA or private treatment records indicate that he has been prescribed bedrest.  Similarly, while the Veteran testified in November 2009 that he had recently experienced an exacerbation of low back pain helping a friend repair a car, he testified that he was not prescribed bedrest.  Therefore an increased rating is not warranted at any time during the claims period for intervertebral disc syndrome under Diagnostic Code 5243.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the period prior to February 15, 2008, the Veteran did not manifest compensable limitation of motion of the thoracolumbar spine.  Upon VA examination in May 2006, flexion was full to 90 degrees and the combined range of motion of the spine measured 265 degrees.  The May 2006 VA examiner also found that the Veteran did not experience pain during range of motion testing.   Although the Veteran had full motion of the spine during the May 2006 VA examination, in an April 2007 statement accompanying his notice of disagreement, the Veteran reported that he experienced pain in his back and would develop severe spasms with overuse that limited his mobility.  Service treatment records dated just prior to the end of the Veteran's period of active duty also note decreased range of motion of the spine in April 2006 and mild muscle spasms.  

The record therefore documents the presence of painful motion of the spine that is not compensable under the general rating criteria for rating diseases and injuries of the spine.  Under Diagnostic Code 5003 for rating arthritis, a 10 percent evaluation is warranted for noncompensable loss of limitation of motion of a specific joint with objective findings of muscle spasms or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the record contains X-ray evidence of degenerative changes in the spine and documents findings of reduced motion and muscle spasm in April 2006.  The Veteran has also provided credible statements regarding the functional impairment of his spine consisting of loss of motion and back spasms.  Thus, the Board finds that a 10 percent evaluation is appropriate for the Veteran's lumbar spine disability for the period prior to February 15, 2008 under Diagnostic Code 5003 for noncompensable limitation of motion and degenerative arthritis.  

For the period beginning February 15, 2008, the Veteran's lumbar spine disability manifested orthopedic symptoms that most nearly approximate the currently assigned 10 percent rating.  Limitation of motion of the thoracolumbar spine was most limited at the April 2010 VA examination when flexion was measured to 75 degrees with a combined range of motion to 195 degrees.  These findings are contemplated by the currently assigned 10 percent evaluation.  While range of motion measurements were also taken at VA examinations conducted in October 2008 and May 2011, as well as during a March 2007 primary care examination at the Tucson VA Medical Center (VAMC), the Veteran consistently manifested flexion 85 degrees or higher and a combined range of motion of over 220 degrees and did not most nearly approximate the criteria for an increased evaluation.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

With respect to the DeLuca factors, the range of motion values reported by the VA examiners already take into account the Veteran's reports of pain and reduced motion following repetitive use.  The VA examiners noted any complaints of pain during motion testing and there was no additional loss of motion following repetitive testing.  Therefore, with consideration of all pertinent functional factors, the Veteran's limitation of motion of the lumbar spine has most nearly approximated the criteria associated with a 10 percent rating.  

The Veteran contends that an increased 20 percent rating is warranted as he experiences muscle spasm and guarding severe enough to result in an abnormal gait.  The Veteran manifested a normal gait upon VA examination in May 2006 and April 2010.  There are also no findings of an abnormal gait in the Veteran's VAMC treatment records.  While the October 2008 VA examiner characterized the Veteran's gait as slightly slowed and the May 2011 VA examiner noted that the Veteran had a mild limp, the May 2011 examiner also specifically found that the Veteran's gait abnormalities were not due to muscle spasm or guarding.  The record is also entirely negative for any findings related to an abnormal spinal contour.  Thus, the evidence does not establish the presence of muscle spasm or guarding of sufficient severity to result in an abnormal gait or abnormal spinal contour to warrant an increased 20 percent evaluation.  

The Board also notes that a VA physician who reviewed the claims file in June 2011 found that the Veteran's low back condition had not undergone an increase in impairment or overall disability since the October 2008 VA examination.  The examiner noted that the Veteran's range of motion had not significantly changed since October 2008 and included consideration of the DeLuca factors regarding functional impairment.  Therefore, based on all the evidence of record, the Board finds that the Veteran's service-connected lumbar disability has manifested orthopedic impairment consistent with a 10 percent evaluation throughout the entire claims period.  

Regarding neurological impairment, Note 1 following the general formula for rating diseases and injuries of the spine states that neurological abnormalities are to be evaluated separately using an appropriate diagnostic code.  38 C.F.R. § 4.71a, 5235-5243.  The Board finds that the medical evidence of record supports the assignment of separate 10 percent ratings for mild neurological impairment of the bilateral lower extremities from November 30, 2009.  Under Diagnostic Code 8520 for evaluating neurological impairment of the sciatic nerve, incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran testified in November 2009 that he experienced pain from his low back that radiated into his low back.  Similarly, in a March 2011 statement, he reported experiencing radiating pain and numbness in his right lower extremity.  Upon VA examination in May 2011, he complained of intermittent bilateral radiating pain and the VA examiner noted a decrease in sensation in both lower extremities.  Although a June 2011 nerve conduction study was negative for evidence of radiculopathy, in a June 2011 addendum report the VA examiner concluded that the Veteran experienced paresthesias in the bilateral lower extremities that was related to the service-connected lumbar spine disability.  The Board notes that the only earlier reference to neurological impairment dates from a February 2008 private examination when the Veteran complained of pain that sometimes radiated down his right leg.  The private physician's neurological examination was normal and the Veteran denied experiencing radicular symptoms at the October 2008 VA examination.  

There is also no objective evidence of neurological impairment until the May 2011 VA examination; during the April 2010 VA examination conducted one year earlier, the VA examiner specifically found that the Veteran had no neurological deficit associated with his low back condition.  The Board also notes that the Veteran's symptoms in May 2011 were not of sufficient severity for a diagnosis of radiculopathy, rather they merely indicated some pain and loss of sensation in the lower extremities.  Therefore, separate 10 percent evaluations are warranted for neurological impairment of the lower extremities that most nearly approximates mild effective November 30, 2009, the date the Veteran testified that he experienced radiating pain from his low back disability.

The Board has also considered whether there is any schedular basis for granting  higher ratings other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's low back condition is manifested by symptoms such as pain, limitation of motion, and mild neurological impairment of the bilateral legs.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

Additionally, the Court has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and has continued to work full time throughout the claims period.  He has also not alleged any interference with employment due to his low back condition.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected lumbar spine disability.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has also obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided adequate VA examinations to determine the orthopedic and neurological manifestations of his lumbar spine disability in May 2006, April 2010, and May 2011.

The Board also finds that VA has complied with the February 2010 and June 2011 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, records of treatment from the VAMC were added to the claims file and the Veteran was provided VA examinations in April 2010 and May 2011.  The record indicates that the Veteran failed to report for a VA examination of his spine in June 2011, however, a May 2011 VA examination performed to determine the extent of any neurological impairment stemming from the lumbar spine disability included a full orthopedic examination of the Veteran's low back.  In addition, a VA examiner reviewed the claims folder and issued an opinion regarding the Veteran's functional impairment from his lumbar spine disability in June 2011.  The May 2011 VA examination and June 2011 medical opinion satisfy the Board's remand instructions, and the Board finds that remanding for an additional examination is not required under the duty to assist.  The Veteran's claim was also readjudicated in August 2011. Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

	
ORDER

Entitlement to an initial 10 percent evaluation, but not higher, for the Veteran's service-connected lumbar spine disability, is granted. 

Entitlement to a separate 10 percent evaluation, but not higher, for neurological impairment of the right lower extremity is granted from November 30, 2009.

Entitlement to a separate 10 percent evaluation, but not higher, for neurological impairment of the right lower extremity is granted from November 30, 2009.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


